DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed on 03/25/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (WO2018192233) in view of Wahlstrand (US20060293591). Wahlstrand is cited in the IDS.
	Regarding claim 1, Ding discloses a method comprising: detecting, via processing circuitry (26) ([0063]), an induced temperature in at least one of an electrode or a lead conductor of an implantable medical device, wherein the induced temperature is induced in the at least one of the electrode (16) or the lead conductor (14) of the implantable medical device by a radio frequency (RF) field (electromagnetic wave energy) generated by a magnetic resonance imaging (MRI) scanner (Fig. 1, [0060]); and modifying, via the processing circuitry (26), an MRI scan based on the detected induced temperature/voltage ([0063], [0081], safety index can be a parameter related to tissue damage, which comprises induced voltage [0066]).
	However, Ding does not disclose detecting, via processing circuitry, an induced voltage in at least one of an electrode of lead conductor of an implantable medical device, wherein the induced voltage is included in at least one of  the electrode or the lead conductor of the implantable medical device.

So while Ding detects an induced temperature, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to also utilize induced voltage in addition to or as a substitute for the induced temperature in order to provide indicators to monitor in order to prevent potential tissue damage during an MRI scan. Additional measurements may provide further accuracy for the diagnostic result.
Regarding claim 4, Ding in view of Wahlstrand teaches the invention as claimed above in claim 1.
Ding further teaches wherein modifying the MRI scan based on the detected induced voltage (safety indicator) comprises modifying the MRI scan based on the determination that the magnitude of the induced voltage is greater than the threshold value ([0066], [0081])
However, Ding does not teach wherein detecting the induced voltage from in the at least one of the electrode or the lead conductor of the implantable medical device comprises determining a magnitude of the induced voltage, the method further comprising: determining the magnitude of the induced voltage is greater than a threshold value.
Wahlstrand teaches measuring induced voltages ([0029]) and determining whether a magnitude of an energy associated with induced voltage is greater than a threshold ([0046]).

Regarding claims 5 and 6, Ding in view of Wahlstrand teaches the invention as claimed above in claim 1.
Ding in view of Wahlstrand further teaches wherein modifying the MRI scan based on the detected induced voltage comprises terminating or continuing the MRI scan based on the detected induced temperature/voltage ([0063], [0066], [0081]).
Regarding claim 9, Ding in view of Wahlstrand teaches the invention as claimed above in claim 1.
Ding in view of Wahlstrand teaches further comprising predicting a temperature of the at least one of the electrode (18) or the lead conductor (14) of the implantable medical device (12) ([0060]) based on the detected induced temperature/voltage ([0076-0081], [0092], [0024-0026] Ding teaches SAR is proportional to parameters such as induced electric field E which is equivalent to induced voltage).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (WO2018192233) in view of Wahlstrand '591 (US20060293591) as applied to claim 1 above, and further in view of Wahlstrand '195 (US20070233195). Wahlstrand ‘591 is cited in the IDS.
Regarding claim 2, Ding in view of Wahlstrand ‘591 teaches the invention as claimed above in claim 1.
However, Ding does not teach wherein modifying the MRI scan based on the detected induced voltage comprises modifying an electric field distribution of the MRI scan based on the detected induced voltage.
Wahlstrand ‘195 teaches active shimming to address field inhomogeneities caused by implanted medical devices ([0098]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ding to modify an electric field distribution. Doing so would allow for inhomogeneities in the electric field caused by the implantable medical device to be addressed as taught by Wahlstrand ‘195 ([0098]), resulting in improving image quality and accuracy for diagnosis.
Regarding claim 3, Ding in view of Wahlstrand ‘591 and Wahlstrand ‘195 teaches the invention as claimed above in claim 2.
Wahlstrand ‘195 teaches active shimming to address field inhomogeneities caused by implanted medical devices ([0098]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ding to use shim coils to modify an electric field distribution. Doing so would correct for distortions or unwanted gradients in the electric field caused by the implant, as taught by Wahlstrand ‘195 ([0098]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (WO2018192233) in view of Wahlstrand (US20060293591) as applied to claim 1 above, and further in view of Zeijlemaker (US20070265685) and Lattanzi (US20170303813). Wahlstrand is cited in the IDS.
Regarding claim 7, Ding in view of Wahlstrand teaches the invention as claimed above in claim 1.
However, Ding does not teach wherein modifying the MRI scan based on the detected induced voltage comprises increasing or decreasing a power of the MRI scan based on the detected induced voltage.
Zeijlemaker teaches using a controller (125) to reduce an applied power of an MRI system (100) ([0010]).
Lattanzi teaches monitoring patient-specific SAR (specific absorption rate) to avoid risk to patient safety, wherein SAR calculations may be based on measured electrical properties (such as induced voltage) ([0022]). Lattanzi teaches the concept of increasing power based on monitored patient-specific SAR ([0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ding with the teachings of Zeijlemaker and Lattanzi to increase or decrease power of an MRI scan based on the detected induced voltage. Doing so would allow for better MRI contrasts and higher resolution images to be obtained, as taught by Lattanzi ([0022]), and to prevent excessive heating as taught by Zeijlemaker ([0010]).	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (WO2018192233) in view of Wahlstrand (US20060293591) as applied to claim 1 above, and further in view of Ebnabbasi (US9450306). Wahlstrand is cited in the IDS.
Regarding claim 8, Ding in view of Wahlstrand teaches the invention as claimed above in claim 1.
However, Ding does not teach wherein detecting the induced voltage in the at least one of the electrode or the lead conductor of the implantable medical device comprises determining a root mean square voltage value for the induced voltage
Ebnabbasi teaches calculating the root mean square values of induced voltage due to an induced sinusoidal flux (Column 4, lines 45-50]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ding to determine the root mean square for the induced voltage. Doing so would allow for a more accurate or effective voltage measurement to be taken as the induced voltage may be time-varying or sinusoidal.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (WO2018192233) in view of Wahlstrand (US20060293591) as applied to claim 9 above, and further in view of Fish (US20110144524). Wahlstrand is cited in the IDS.
Regarding claim 10, Ding in view of Wahlstrand teaches the invention as claimed above in claim 9.
However, Ding does not teach further comprising displaying the predicted temperature via a display.
Fish teaches displaying a predicted temperature on a display (36) ([0209]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ding to further display the predicted temperature on a display. Doing so would inform clinicians or users of potentially high temperatures that would be induced in an implanted medical device. These high temperatures may cause damage to tissues surrounding an implant, such as deep brain stimulator leads as taught by Ding ([0006]). With the user being informed of the predicted temperature, the user may make a decision to alter the MRI procedure, for example deciding not to perform the MRI scan.
Claims 11, 14-16, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (WO2018192233) in view of Wahlstrand (US20060293591) and Zeijlemaker (US20070265685). Wahlstrand is cited in the IDS.
Regarding claim 11, Ding discloses a system comprising: an implantable medical device (12); a magnetic resonance imaging (MRI) scanner (22); and processing circuitry (26) (Fig. 1, [0060-0063]). Ding further discloses modifying an MRI scan based on a calculated safety index ([0063], [0081]), which may be based on a parameter related to tissue damage, such as induced temperature or voltage ([0066]).
However, Ding does not disclose wherein the implantable medical device is configured to: detect an induced voltage in at least one of an electrode or a lead conductor of the implantable medical device, wherein the induced voltage is induced in the at least one of the electrode or the lead conductor of the implantable medical device by a radio frequency (RF) field generated by a magnetic resonance imaging (MRI) scanner, and modify an MRI scan based on the detected induced voltage.
Wahlstrand teaches an implantable medical device (10) (Fig. 1, [0015]) configured to measure induced voltages on a lead set (14) induced by an MRI field ([0004], [0029], MRI fields comprise RF fields). Wahlstrand also teaches telemetry uplink transmission signal (22), a receiver (24), and the IMD (10) having an MRI field detection circuitry responsible for measuring and detecting an MRI field and its induced voltages (Fig. 1, Fig. 3, [0004], [0016], [0029-0030]).
Zeijlemaker teaches an implantable medical device (10) sending a transmission signal (19) to receiver (121) of an MRI system (100), causing a controller (125) to alter MRI functions which may comprise preventing the scanning of a patient, reducing power of an MRI scan, and activating a scanning procedure that is synchronized with the patient’s cardiac events ([0010]). One of ordinary skill in the art would recognize the transmission signal (19) comprises control information including instructions for controlling the MRI scanner.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ding to have the implantable medical device configured to detect an induced voltage. Doing so would remove the burden of it being detected by the processor of an MRI system, allowing for the MRI system to be more generic and not require its processor to run additional software or code configured to detect an induced voltage. Additionally, having induced voltage as another parameter to be monitored along with induced temperature would increase accuracy of the diagnosis of potential damage to tissues. It would have been obvious to one of ordinary skill in the art, before the effecting filing date of the invention, to have further modified the invention of Ding to have the implantable medical device configured to modify an MRI scan. Doing so would further remove the need for the corresponding software or code required to be ran by the MRI system’s processor as mentioned earlier. Ding’s data processing unit (26) is part of the MRI imaging system (20) and is responsible for detecting induced temperature and modifying an MRI scan ([0060-0063], [0066]). However, with these modifications, the corresponding processing load will be shifted to the implantable medical device, thus alleviating the MRI imaging system from as many tasks, possibly making the MRI procedure faster.
Regarding claim 14, Ding in view of Wahlstrand and Zeijlemaker teaches the invention as claimed above in claim 11.
Ding in view of Wahlstrand and Zeijlemaker further teaches modifying the MRI scan based on the determination that the magnitude of the induced voltage ([0066], [0081], safety index can be a temperature rise value or other parameters related to tissue damage such as induced voltage) is greater than the threshold value).
However, Ding does not teach wherein the processing circuitry is configured to determine a magnitude of the induced voltage, determine the magnitude of the induced voltage is greater than a threshold value.
Wahlstrand teaches measuring induced voltages ([0029]) via MRI field detection circuitry (Fig. 3, [0004], [0029-0030]) and determining whether a magnitude of an energy associated with induced voltage is greater than a threshold ([0046]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ding to additionally measure a magnitude of the induced voltage and compare it to a threshold. Doing so would further provide an additional measurement or safety indicator (threshold) to increase safety of an MRI scan of a patient with an implantable medical device.
Regarding claims 15 and 16, Ding in view of Wahlstrand and Zeijlemaker teaches the invention as claimed above in claim 11.
Ding in view of Wahlstrand and Zeijlemaker further teaches wherein the processing circuitry is configured to terminate the MRI scan or control the MRI scanner to continue the MRI scan based on the detected induced voltage ([0066], [0081], safety index can be a temperature rise value or other parameters related to tissue damage such as induced voltage).
Regarding claim 19, Ding in view of Wahlstrand and Zeijlemaker teaches the invention as claimed above in claim 11.
Ding in view of Wahlstrand and Zeijlemaker further teaches wherein the processing circuitry (26) is configured to predict a temperature ([0017-0018], [0063]) of the at least one of the electrode (18) or the lead conductor (14) of the implantable medical device (12) ([0060]) based on the detected induced temperature/voltage ([0076-0081], [0092], [0024-0026] Ding teaches SAR is proportional to parameters such as induced electric field E which is equivalent to induced voltage).
Regarding claim 21, Ding discloses a method comprising: sensing, via a data processing unit (26) ([0063]), an induced temperature in at least one of an electrode (18) or a lead conductor (14) of the implantable medical device (12), wherein the induced temperature is induced in the at least one of the electrode (18) or the lead conductor (14) of the implantable medical device by a radio frequency (RF) field (electromagnetic wave energy) generated by a magnetic resonance imaging (MRI) scanner (Fig. 1, [0060]). Ding further discloses controlling the MRI scanner to deliver an MRI scan based on the sensed induced temperature ([0063], [0066], [0081]).
However, Ding does not disclose sensing via an implantable medical device, an induced voltage in at least one of an electrode or a lead conductor of the implantable medical device, wherein the induced voltage is induced in the at least one of the electrode or the lead conductor of the implantable medical device; and transmitting, from the implantable medical device to an MRI device, at least one of voltage information defined by the sensed induced voltage information or control information including instructions for controlling the MRI scanner to deliver an MRI scan based on the sensed induced voltage.
Wahlstrand teaches detecting an MRI field by measuring induced voltages on one or more lead conductors (14) ([0029]) of an implantable medical device (10) (Fig. 1, [0015]), via MRI field detection circuitry located in the implantable medical device (Fig. 3, [0004], [0029-0030]).
Zeijlemaker teaches an implantable medical device (10) sending a transmission signal (19) to receiver (121) of an MRI system (100), causing a controller (125) to alter MRI functions which may comprise preventing the scanning of a patient, reducing power of an MRI scan, and activating a scanning procedure that is synchronized with the patient’s cardiac events ([0010]). One of ordinary skill in the art would recognize the transmission signal (19) comprises control information including instructions for controlling the MRI scanner (100).
So while Ding detects an induced temperature, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to also utilize induced voltage in addition to or as a substitute for the induced temperature in order to provide indicators to monitor in order to prevent potential tissue damage during an MRI scan. Additional measurements may provide further accuracy for the diagnostic result. Furthermore, it would have been obvious to modify the invention of Ding to have the sensing be done by the implantable medical device. Doing so would remove the burden of it being detected by the processor of an MRI system, allowing for the MRI system to be more generic and not require its processor to run additional software or code configured to detect an induced voltage. It would have been obvious to one of ordinary skill in the art, before the effecting filing date of the invention, to have further modified the invention of Ding to have the implantable medical device transmit information to an MRI device, comprising either sensed voltage information or control information including instructions for controlling an MRI scanner to deliver an MRI scan based on the sensed induced voltage. Doing so would further remove the need for the corresponding software or code required to be ran by the MRI system’s processor as mentioned earlier. Ding’s data processing unit (26) is part of the MRI imaging system (20) and is responsible for detecting induced temperature and modifying an MRI scan ([0060-0063], [0066]). However, with these modifications, the corresponding processing load will be shifted to the implantable medical device, thus alleviating the MRI imaging system from as many tasks, possibly making the MRI procedure faster.
Regarding claim 22, Ding discloses a system comprising: an implantable medical device (12) (Fig. 1, [0060]); and processing circuitry (26), wherein the processing circuitry (26) is configured to sense ([0063]), an induced temperature in at least one of an electrode (18) or a lead conductor (14) of the implantable medical device, wherein the induced temperature is induced in the at least one of the electrode (18) or the lead conductor (14) of the implantable medical device by a radio frequency (RF) field (electromagnetic wave energy) generated by a magnetic resonance imaging (MRI) scanner (Fig. 1, [0060]). Ding further discloses controlling the MRI scanner to deliver an MRI scan based on the sensed induced temperature ([0063], [0066], [0081]).
However, Ding does not disclose wherein the processing circuitry is configured to sense via the implantable medical device, an induced voltage in at least one of an electrode or a lead conductor of the implantable medical device, wherein the induced voltage is induced in the at least one of the electrode or the lead conductor of the implantable medical device, and transmit, from the implantable medical device to an MRI device, at least one of voltage information defined by the sensed induced voltage information or control information including instructions for controlling the MRI scanner to deliver an MRI scan based on the sensed induced voltage.
Wahlstrand teaches detecting an MRI field by measuring induced voltages on one or more lead conductors (14) ([0029]) of an implantable medical device (10) (Fig. 1, [0015]), via MRI field detection circuitry located in the implantable medical device (Fig. 3, [0004], [0029-0030]).
Zeijlemaker teaches an implantable medical device (10) sending a transmission signal (19) to receiver (121) of an MRI system (100), causing a controller (125) to alter MRI functions which may comprise preventing the scanning of a patient, reducing power of an MRI scan, and activating a scanning procedure that is synchronized with the patient’s cardiac events ([0010]). One of ordinary skill in the art would recognize the transmission signal (19) comprises control information including instructions for controlling the MRI scanner (100).
So while Ding detects an induced temperature, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to also utilize induced voltage in addition to or as a substitute for the induced temperature in order to provide indicators to monitor in order to prevent potential tissue damage during an MRI scan. Additional measurements may provide further accuracy for the diagnostic result. Furthermore, it would have been obvious to modify the invention of Ding to have the sensing be done by the implantable medical device. Doing so would remove the burden of it being detected by the processor of an MRI system, allowing for the MRI system to be more generic and not require its processor to run additional software or code configured to detect an induced voltage. It would have been obvious to one of ordinary skill in the art, before the effecting filing date of the invention, to have further modified the invention of Ding to have the implantable medical device transmit information to an MRI device, comprising either sensed voltage information or control information including instructions for controlling an MRI scanner to deliver an MRI scan based on the sensed induced voltage. Doing so would further remove the need for the corresponding software or code required to be ran by the MRI system’s processor as mentioned earlier. Ding’s data processing unit (26) is part of the MRI imaging system (20) and is responsible for detecting induced temperature and modifying an MRI scan ([0060-0063], [0066]). However, with these modifications, the corresponding processing load will be shifted to the implantable medical device, thus alleviating the MRI imaging system from as many tasks, possibly making the MRI procedure faster.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (WO2018192233) in view of Wahlstrand '591 (US20060293591) and Zeijlemaker (US20070265685) as applied to claim 11 above, and further in view of Wahlstrand '195 (US20070233195). Wahlstrand ‘591 is cited in the IDS.
Regarding claim 12, Ding in view of Wahlstrand ‘591 and Zeijlemaker teaches the invention as claimed above in claim 11.
However, Ding does not teach wherein the processing circuitry is configured to modify an electric field distribution of the MRI scan based on the detected induced voltage.
Wahlstrand ‘195 teaches active shimming to address field inhomogeneities caused by implanted medical devices ([0098]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ding to modify an electric field distribution. Doing so would allow for inhomogeneities in the electric field caused by the implantable medical device to be addressed as taught by Wahlstrand ‘195 ([0098]), resulting in improving image quality and accuracy for diagnosis.
Regarding claim 13, Ding in view of Wahlstrand ‘591, Zeijlemaker, and Wahlstrand ‘195 teaches the invention as claimed above in claim 12.
However, Ding does not teach wherein the processing circuitry is configured to adjust a shimming setting of the MRI scan based on the detected induced voltage.
Wahlstrand ‘195 teaches active shimming to address field inhomogeneities caused by implanted medical devices ([0098]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ding to use shim coils to modify an electric field distribution. Doing so would correct for distortions or unwanted gradients in the electric field caused by the implant, as taught by Wahlstrand ‘195 ([0098]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (WO2018192233) in view of Wahlstrand (US20060293591) and Zeijlemaker (US20070265685) as applied to claim 11 above, and further in view of Lattanzi (US20170303813). Wahlstrand is cited in the IDS.
Regarding claim 17, Ding in view of Wahlstrand and Zeijlemaker teaches the invention as claimed above in claim 11.
However, Ding does not teach wherein the processing circuitry is configured to increase or decrease a power of the MRI scan based on the detected induced voltage.
Zeijlemaker teaches using a controller (125) to reduce an applied power of an MRI system (100) ([0010]).
Lattanzi teaches monitoring patient-specific SAR (specific absorption rate) to avoid risk to patient safety, wherein SAR calculations may be based on measured electrical properties (such as induced voltage) ([0022]). Lattanzi teaches the concept of increasing power based on monitored patient-specific SAR ([0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ding with the teachings of Zeijlemaker and Lattanzi to increase or decrease power of an MRI scan based on the detected induced voltage. Doing so would allow for better MRI contrasts and higher resolution images to be obtained, as taught by Lattanzi ([0022]).	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (WO2018192233) in view of Wahlstrand (US20060293591) and Zeijlemaker (US20070265685) as applied to claim 11 above, and further in view of Ebnabbasi (US9450306). Wahlstrand is cited in the IDS.
Regarding claim 18, Ding in view of Wahlstrand and Zeijlemaker teaches the invention as claimed above in claim 11.
However, Ding does not teach wherein the processing circuitry is configured to determine a root mean square voltage value for the induced voltage.
Ebnabbasi teaches calculating the root mean square values of induced voltage due to an induced sinusoidal flux (Column 4, lines 45-50]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ding to determine the root mean square for the induced voltage. Doing so would allow for a more accurate or effective voltage measurement to be taken as the induced voltage may be time-varying or sinusoidal.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (WO2018192233) in view of Wahlstrand (US20060293591) and Zeijlemaker (US20070265685) as applied to claim 19 above, and further in view of Fish (US20110144524). Wahlstrand is cited in the IDS.
Regarding claim 20, Ding in view of Wahlstrand and Zeijlemaker teaches the invention as claimed above in claim 19.
However, Ding does not teach further comprising a display device, wherein the processing circuitry is configured to display, via the display device, the predicted temperature.
Fish teaches an ECU (electronic control circuit, 34) controlling a display device (36) to display a predicted temperature ([0209]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ding to further display the predicted temperature on a display. Doing so would inform clinicians or users of potentially high temperatures that would be induced in an implanted medical device. These high temperatures may cause damage to tissues surrounding an implant, such as deep brain stimulator leads as taught by Ding ([0006]). With the user being informed of the predicted temperature, the user may make a decision to alter the MRI procedure, for example deciding not to perform the MRI scan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793